[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUG 4, 2006
                                 No. 06-10322                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                       D. C. Docket No. 05-20593-CR-UUB

UNITED STATES OF AMERICA,


                                                                    Plaintiff-Appellee,

                                      versus

JAVIER IBARRA,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (August 4, 2006)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Javier Ibarra appeals his 70-month sentence imposed after his guilty plea to

two drug-related offense. For the reasons that follow, we affirm.
      Ibarra pleaded guilty to a two-count indictment charging him with attempted

possession with the intent to distribute 1 kilogram or more of heroin and 500 grams

or more of cocaine, in violation of 21 U.S.C. §§ 841 and 846. At the change-of-

plea hearing, Ibarra admitted that he attempted to purchase 3,225.1 grams of

cocaine, and 1,099.3 grams of heroin from an undercover officer in exchange for

$11,000. Ibarra was to deliver the drugs to a third person.

      The probation officer calculated the guidelines range based on a base offense

level of 32 under U.S.S.G. § 2D1.1(a)(3) and (c)(4), with a 2-level safety-valve

reduction under U.S.S.G. § 5C1.2, and a 3-level reduction for acceptance of

responsibility, U.S.S.G. § 3E1.1. The probation officer did not recommend a

reduction for role in the offense, U.S.S.G. § 3B1.2. With a total offense level of 27

and a criminal history category I, the resulting guidelines range was 70 to 87

months imprisonment. Ibarra objected to the failure to recommend a role

reduction.

      At sentencing, the court overruled the objection, finding that Ibarra’s

conduct was different from a courier who comes through the airport trying to get

drugs through customs. The court noted the large quantity of drugs involved, and

determined that even though other people were involved, Ibarra’s conduct did not

warrant a reduction. The court then found that the guidelines range was reasonable



                                          2
and that the nature of the offenses did not deserve a more lenient sentence than the

low end of the guidelines range. Accordingly, the court sentenced Ibarra to 70

months imprisonment. Ibarra now appeals, challenging the denial of the role

reduction and the reasonableness of his sentence.

      I.     Minor-Role Reduction

      Ibarra argues that the district court erred in failing to assign a role reduction

because he (1) was involved in only one transaction, (2) did not have the authority

to make decisions or participate in the planning of the scheme, (3) did not own the

drugs or supply the money, and (4) did not contribute any knowledge or expertise

to the transaction. Ibarra further contends that the district court failed to compare

his conduct with that of the other members involved in the transaction.

      We review a district court’s determination of a defendant’s role in the

offense for clear error. United States v. De Varon, 175 F.3d 930, 937 (11 th Cir.

1999) (en banc). The burden is on the defendant to show that the adjustment is

warranted. Id. at 939.

      Under U.S.S.G. § 3B1.2, a district court may decrease a defendant’s offense

level by two levels if it finds the defendant was a “minor participant” in the

criminal activity. A “minor participant” is a defendant “who is less culpable than

most other participants, but whose role could not be described as minimal.”



                                           3
U.S.S.G. § 3B1.2, comment. (n.5).

      In determining whether a reduction applies, the district court should consider

the following two principles: “first, the defendant’s role in the relevant conduct for

which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” De Varon, 175

F.3d at 940. As to the first prong of the De Varon analysis, we have explained

that, “[o]nly if the defendant can establish that [ ]he played a relatively minor role

in the conduct for which [ ]he has already been held accountable - not a minor role

in any larger criminal conspiracy - should the district court grant a downward

adjustment for minor role in the offense.” De Varon, 175 F.3d at 944. Further, “in

the drug courier context, . . . the amount of drugs imported is a material

consideration in assessing a defendant’s role in [his] relevant conduct . . . [and]

may be dispositive - in and of itself - in the extreme case.” Id. at 943.

      With regard to the second prong of the De Varon analysis, we have

determined that a district court should look to other participants only to the extent

that they (1) “are identifiable or discernable from the evidence,” and (2) “were

involved in the relevant conduct attributed to the defendant.” Id. at 944. We have

recognized, however, that the first prong set forth in De Varon may, in many cases,

be dispositive. Id. at 945. Moreover, it is possible that no one involved is a minor



                                           4
participant. Id.

      Here, Ibarra pleaded guilty to, and was accountable for, exchanging $11,000

for large quantities of cocaine and heroin. Based on Ibarra’s relevant conduct, the

district court did not clearly err in determining that a role reduction was not

warranted. Moreover, Ibarra failed to put forth any evidence to show that his role

in the relevant conduct was minor. As Ibarra did not meet his burden, the district

court properly denied the reduction.

      II.    Reasonableness

      Ibarra next argues that his sentence is unreasonable because the district court

failed to properly consider the factors set forth in 18 U.S.C. § 3553(a) and gave

undue weight to the guidelines. He further contends that the court did not

meaningfully consider his personal characteristics, history, likelihood of

recidivism, or the disparities between all the individuals involved in the offense.

      We review sentences for reasonableness, and we do so with deference to the

district court. United States v. Talley, 431 F.3d 784, 786, 788 (11th Cir. 2006).

After United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621

(2005), the district court must first accurately calculate the defendant’s guideline

range and second consider the § 3553(a) factors to determine a reasonable

sentence. Talley, 431 F.3d at 786; United States v. Winingear, 422 F.3d 1241,



                                           5
1246 (11th Cir. 2005). Those factors include, inter alia, (1) the nature and

circumstances of the offense, (2) the history and characteristics of the defendant,

(3) the need for the sentence imposed to reflect the seriousness of the offense, to

afford adequate deterrence, and to protect the public from future crimes of the

defendant, and (4) the need to avoid unwarranted sentencing disparities among

defendants with similar histories who have committed similar conduct. 18 U.S.C.

§ 3553(a). The district court is not required to state on the record that it explicitly

considered each of the factors. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005).

      Here, the record reflects that the court considered the § 3553(a) factors in

addition to the guidelines range to determine that a sentence below the guideline

range was not sufficient punishment. Because the district court correctly

calculated Ibarra’s applicable guideline range, sentenced him at the low-end of that

range and significantly below the statutory maximum, and considered the

§ 3553(a) factors, we conclude that Ibarra’s sentence is reasonable. Accordingly,

we AFFIRM Ibarra’s sentence.




                                            6